Citation Nr: 0405811	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  96-09 769	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
manifestations of human immunodeficiency virus (HIV).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's HIV disability is manifested by subjective 
complaints of night sweats, diarrhea, depression, and memory 
loss.  

3.  Objective findings of the veteran's HIV include stable 
weight, good nutrition, clear skin, intact oral mucosa, 
normal motor and sensory examinations, and a normal 
respiratory system.  T4 cell count has consistently been 
greater than 200.  There is no evidence of Hairy Cell 
Leukoplakia, oral candidiasis, or an opportunistic AIDS-
related infection. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the manifestations of HIV have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.88b, Diagnostic Code (DC) 6351 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

Historically, the veteran was originally service connected 
for HIV by rating decision dated in January 1994, and a 
noncompensable evaluation was assigned.  In June 2001, he 
filed the current claim for an increased rating, which was 
granted to 10 percent by rating decision dated in November 
2001.  He disagrees with the current evaluation and the claim 
is now on appeal.

The RO has rated the veteran's HIV disability under DC 6351.  
Under DC 6351, a noncompensable evaluation is warranted when 
the veteran is asymptomatic, following initial diagnosis of 
HIV infection, with or without lymphadenopathy or has a 
decreased T4 cell count.  A 10 percent evaluation is 
warranted following development of definite medical symptoms, 
T4 cell of 200 or more and less than 500, and on approved 
medications, or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted with recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication, or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  

Refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AID-related opportunistic infection or 
neoplasm will be assigned a 60 percent evaluation.  AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions warrants a 100 percent evaluation.  

Finally, Note (1) indicates that the term "approved 
medication" includes medication prescribed as part of a 
research protocol at an accredited medical institution.  Note 
(2) reflects that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.

After a review of the claims file, the Board finds that the 
current 10 percent disability rating is appropriate at this 
time.  First, while the veteran has reported diarrhea, 
fatigue, memory loss, and depression, the evidence indicates 
that he is not on any "approved medication" for HIV as 
anticipated by the regulations.  Of note, the August 2001 VA 
examination report reflects that he was not on any 
medications.  Similarly, he was noted to be receiving no 
treatment for HIV at the time of the September 2003 VA 
examination.  Outpatient treatment records also fail to show 
protocol treatment for HIV.  

Moreover, his T4 cell count does not satisfy the criteria for 
a  higher rating.  Specifically, a 30 percent rating will be 
assigned if the T4 cell count is less than 200.  In this 
instance, the most recent T4 cell count was 428 in September 
2003.  While the count has been dropping over the years (840 
in April 1993; 506 in May 1997; 405 in August 2001; and now 
somewhat stabilized at 428 in September 2003), it has not yet 
dropped to the level to satisfy the criteria for a 30 percent 
disabling rating.  In addition, there is no mention of Hairy 
Cell Leukoplakia, or oral candidiasis noted in the medical 
evidence. 

The Board notes that the veteran has complained of 
"definite" medical symptoms in the form of diarrhea and 
night sweats, his T4 cell count is more than 200 but less 
than 500, and he has complained of depression (although there 
is no evidence of treatment or diagnosis of depression) and 
memory loss with several days lost from work, reflecting an 
impact on his employment.  These symptoms are consistent with 
a 10 percent rating but no more.  In addition, the Board 
notes that his weight has been fairly consistent over the 
years in the 180s-190s lbs. range, he continues to work full-
time, medical evidence, including two VA examinations, note 
that he is well developed and well nourished, he has not been 
hospitalized, his skin has been clear of rashes or Kaposi's 
sarcoma, and there has been no evidence of AIDS-related 
infections.

A 30 percent evaluation requires that the veteran either have 
recurrent constitutional symptoms, intermittent diarrhea, and 
be on approved medication, or have a T4 cell count less than 
200, or show evidence of Hairy Cell Leukoplakia, or oral 
candidiasis.  Although he complaints of constitutional 
symptoms and diarrhea, he is not on "approved medication" 
for purposes of a higher rating.  Further, his T4 cell count 
is still well over 200, and there is no mention of Hairy Cell 
Leukoplakia or oral candidiasis in the medical evidence.  
Therefore, there is no basis for a higher rating at this 
time.

The Board has considered the veteran's written statements 
that the manifestations of his HIV disability are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  In 
this case, the present symptomatology of the veteran's HIV 
disability is not medically demonstrated to warrant more than 
the current 10 percent.  As noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the evaluation for the manifestations of the 
veteran's HIV disability are appropriate.

In denying the appellant's claim, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In July 2001, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he needed to 
submit in support of his claim.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In January 2003, the RO 
provided him with a Supplemental Statement of the Case which 
set forth all pertinent regulations regarding an increased 
rating, and also included the new duty to assist provisions 
of 38 C.F.R. § 3.159.  The RO explained that the medical 
evidence failed to show that a higher rating was warranted.  
He has also undergone two VA examinations specifically to 
address the issue on appeal, and VA and private medical 
evidence has been associated with the claims file.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted above, he was informed of 
his due process rights by letter dated in July 2001 and was 
provided with the provisions of the new law in a January 2003 
Supplemental Statement of the Case.  All the VCAA requires is 
that the duty to notify be satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for the manifestations of HIV is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



